UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DERRICK BAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:11-cr-00064-JRS-1; 3:14-cv-00840-JRS)


Submitted:   October 7, 2016                 Decided:   October 14, 2016


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Derrick Baylor, Appellant Pro Se.  Michael Arlen Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Derrick Baylor seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                See 28 U.S.C. § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district    court    denies     relief     on    the   merits,    a

prisoner      satisfies        this    standard        by     demonstrating         that

reasonable      jurists       would    find     that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on     procedural       grounds,      the     prisoner        must

demonstrate     both      that   the     dispositive        procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Baylor has not made the requisite showing.                   Accordingly, we deny

a   certificate      of     appealability      and   dismiss    the    appeal.         We

dispense      with    oral     argument     because     the     facts       and    legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3